Citation Nr: 9919517	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-01 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana, which denied entitlement to service 
connection for PTSD.

In April 1999, the veteran submitted evidence via fax to the 
Board which was a copy of a VA examination dated May 1997 
already contained in the veteran's claims file.


FINDINGS OF FACT

1.  The veteran has a diagnosis of PTSD.

2.  The appellant is not a veteran of combat.

3.  There is no credible supporting evidence of inservice 
stressors.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A VA clinical evaluation 
in March 1997 rendered a diagnosis of PTSD followed by a VA 
examination diagnosis of PTSD in May 1997 based on a 
stressful event which she alleged occurred during her 
military service.  Lay evidence of stressors inservice are 
presumed true for the purpose of establishing a well grounded 
claim.  King v. Brown, 5 Vet. App. 19, 21 (1993) (evidence 
submitted in support of a claim "must...be accepted as true 
for the purpose of determining whether the claim is well 
grounded...[except] when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion).  The VA 
examiner based the diagnosis on the stressful event described 
by the veteran during the examination, and therefore, the 
examination report provided medical evidence of a link or 
nexus between the stressful event presumed to have occurred 
in service and the current PTSD diagnosis.  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), the Board is 
obligated to assist the veteran in the development of her 
claim.  The veteran has been examined by VA during the course 
of her claim.  The RO has also obtained her service medical 
and service personnel records and requested that she submit 
information necessary to adjudicate her claim, including a 
description of the stressful incident and corroborating 
information, i.e., names and other identifying information 
concerning other individuals involved.  Upon a review of the 
records, the Board finds that all evidence necessary for 
adjudication of the veteran's claim has been obtained, and 
that the duty to assist her, as mandated by 38 U.S.C.A. § 
5107(a) has been satisfied.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1997); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current clear medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed inservice stressor); (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed inservice 
stressor.  Cohen, 10 Vet App at 138; Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996); 38 C.F.R. § 3.304(f) (1997).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1997).

Section 1154(b) provides a factual basis upon which a 
determination can be made that a particular disease or injury 
was incurred or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza [v. Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish service connection 
for a particular disability of a combat veteran, it aids the 
combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. See 
id. at 508; see also Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996) (noting that § 1154(b) "does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected" but "considerably 
lightens[s] the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service"); cf. Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994) (38 C.F.R. § 3.306, derived from § 1154(b), 
creates a presumption of aggravation but "not service-
connection, or even that the determination of aggravation is 
irrebuttable".).  Cohen, 10 Vet. App. at 138.

In this case, the veteran was diagnosed as having PTSD by a 
VA examiner in 1997.  However, the veteran provided a history 
to the examiners of having experienced a stressful event in 
service, the details of which were not confirmed.  
The veteran does not claim that the above stressor is related 
to her having engaged in combat with the enemy and she has 
not received combat citations, badges, or other decorations 
indicative of combat engagement.  Thus, there are not 
"recognized military citations or other supportive 
evidence" that the veteran actually engaged in combat.  West 
v. Brown, 7 Vet. App. 70, 76 (1994) (emphasis added).  The 
Board finds, therefore, that the veteran's claimed stressor 
is not related to combat.

Accordingly, under 38 C.F.R. § 3.304(f) (1998), the 
occurrence of a claimed stressor not related to combat must 
be supported by credible supporting evidence of the stressor.  
In her February 1997 claim for PTSD, the veteran reported 
that in February 1987 while in service she and a service 
member friend where in the ladies room and as they were 
exiting the stalls were met by two unknown men who tried to 
attack them and provoke sexual assaults on them.  The veteran 
indicated that the attackers smelled of alcohol and they 
yelled and tried to fight back.  The veteran's friend got 
away and the men were fondling, kissing and trying to get her 
clothes off.  The veteran reported that she continued to yell 
and fight back and eventually got away.  The veteran reported 
the incident to the 1st Sergeant and Company Commander.  The 
veteran indicated that she was informed that the two men were 
demoted or discharged, but when they would inquire about the 
situation they were told to "hush up or shut up".  The 
veteran and her friend both sought psychiatric counseling 
prior to discharge.  The veteran explained that she sought a 
discharge by claiming to be a homosexual because she believed 
that was the best way out of the service.  The veteran 
believed that the incident ruined any plans she had of having 
an intimate relationship with a man and having a family.

VA outpatient clinical records dated February 1997 to May 
1997, showed that the veteran met the criteria for PTSD, with 
an assessment of PTSD, adjustment disorder with mixed 
emotions, anxiety and depression.

In her May 1997 VA examination the veteran reported that she 
was sexually assaulted while on active duty in April 1987.  
The veteran and another female service member were in a 
bathroom and when they came out of the stalls two men who 
smelled of alcohol jumped them.  As they tried to fight them 
off, the veteran's friend got away.  One man watched the door 
while the other one raped the veteran.  The veteran recalled 
the one man threatening to kill her if she was not quiet.  
The veteran indicated that she was covered in bruises and 
reported the incident to her Company Commander.  The veteran 
reported that the Company Commander wanted the incident 
"hushed up" and did not ask if she wanted to go to the 
infirmary.  The veteran indicated that she was not examined 
after the attack, but did see a psychiatrist later.  The 
diagnosis was PTSD, chronic, major depression with a Global 
Assessment of Functioning (GAF) score of 45.

Service medical records show no treatment for an assault.  
Military personnel records show the veteran received 
psychiatric/psychological treatment in January 1987.  This 
treatment was requested by her Commander and found that the 
veteran had reported a history of homosexual behavior which 
began at age 16 and had continued.  The report further 
indicated that the veteran presented no history of 
psychiatric illness and presented no evidence of a 
psychiatric disorder.  Records also provide a sworn statement 
signed by the veteran admitting that she was homosexual and 
that she and her female friend met in basic training and 
became romantically involved.  She indicated in the statement 
that they came forward about their lifestyle because they 
could not live the type of life they wanted and adapt to the 
military's lifestyle.  

The RO requested investigative reports concerning the 
incident from the US Army Criminal Investigation Command 
which responded that there was no information on file.  There 
is no evidence of treatment for an assault, military or 
civilian, or civilian police reports about the incident.  VA 
outpatient clinical records show that the veteran was seen 
concerning her alleged assault in February 1997.

The veteran submitted statements dated March 1997 from her 
sister-in-law, brother and friend.  These statements 
indicated that the veteran had not been the same since her 
discharge and described her unhappiness, nightmares, and her 
inability to attain intimacy.  However, the lay statements do 
not indicate how or when they became aware of the attack or 
give any information or details concerning the attack.  
It is undisputed that the veteran suffers from a psychiatric 
disorder.  The issue before the Board is whether the 
veteran's diagnosed PTSD was incurred during her active 
military service.  Manual M21-1 cites the type of evidence 
necessary to corroborate the veteran's claim that she was 
subjected to an inservice personal assault.  Evidence that 
might indicate [such a stressor] include lay statements 
describing episodes of depression, panic attacks or anxiety 
but no identifiable reasons for the episodes; visits to 
medical clinics without a specific ailment; evidence of 
substance abuse; increased disregard for military or civilian 
authority; requests for change of MOS or duty assignment; 
increased use or abuse of leave, changes in performance and 
performance evaluations; increased use of over-the-counter 
medications; unexplained economic or social behavior changes 
and breakup of a primary relationship as possibly indicative 
of a personal assault, provided that such changes occurred at 
the time of the incident.  See Manual M21-1, Part XII, para 
11.38b(2) (Change 55).

The Board acknowledges that evidence corroborating the 
existence of a stressor need not be limited to that which is 
available in service department records.  See Doran v. Brown, 
6 Vet. App. 283, 288-91 (1994); Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).  A recent Court of Appeals for Veterans 
Claims (Court) decision pertaining to corroboration of 
stressors related to a sexual assault contains a factual 
situation similar to that under consideration by the Board in 
this case.  In YR v. West, 11 Vet. App. 393 (1998), the 
appellant served for more than three years in the U. S. Air 
Force, but did not complete her enlistment.  More than 20 
years after her separation from active duty, YR advised a VA 
doctor that she had been raped in service, but had never 
reported what had occurred.  The doctor diagnosed PTSD which 
"'seem[ed] related to difficulties she had while in 
service.'"  Thereafter, additional diagnoses of PTSD related 
to in-service sexual assault followed.  YR, 11 Vet. App. at 
395.  In addition the evidence included YR's sister's report 
that she had seen YR two days after the assault, had observed 
bruises, abrasions, swollen lips and other injuries, and had 
been told by YR of the sexual assault.  YR was also placed 
under hypnosis, where she reportedly relieved the event.  YR, 
at 396.  The Board found that this evidence did not establish 
that an inservice assault had occurred and denied service 
connection for PTSD.  It based this finding, in part, on the 
absence of any mention of sexual assault in either service or 
post-service medical records.  However, the Board did not 
discuss the weight and credibility of YR's sister's testimony 
and "entirely failed to consider" the hypnosis evidence.  
YR, at 398.  Accordingly, the Court found that the Board had 
not provided adequate reasons and bases for its decision, 
frustrating judicial review.  Id.  In its remand to the 
Board, the Court advised that the portions of VA's Manual 
M21-1 cited above provided "guidance on the types of 
evidence that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service.  
YR, at 399.

The appeal presently before the Board is similar to YR, in 
that there are lay statements, however, there is no evidence 
that these individuals heard the veteran describe an 
inservice personal assault at any near-contemporaneous time 
either before or after her release from active duty, and 
there is no putatively scientific evidence, such as hypnosis, 
sought to be offered as an objective validation of the 
veteran's later statements regarding the claimed assault.  
The Board must therefore focus on the credibility and 
reliability of the veteran's testimony itself, and on whether 
any of the behavior exhibited by the veteran in service may 
reasonably be accepted as corroboration of her claims, made 
long after service, that she was sexually assaulted while on 
active duty in the Army.

In its review of the veteran's statements, the Board has 
compared her statements in-service, her claim for service 
connection for PTSD in February 1997, and her report of 
events at her VA examination in May 1997.  Although the 
veteran indicated that she and her fellow service member 
friend sought psychiatric counseling pending discharge, the 
veteran did not mention that the inservice counseling 
sessions never dealt with the sexual assault incident.  The 
veteran provided a sworn statement inservice detailing how 
she and the other service member became romantically involved 
during basic training and decided to come forward because 
their lifestyle was not compatible with service.  However, 
her stressor statement indicated that the alleged assault 
ruined her chances of becoming intimate with a man and having 
a family and a career in the service.  The veteran has 
provided sketchy information concerning the location of the 
assault, date, time of day, or whether any other service 
members were in the vicinity at the time.  

The Board finds no other alternative sources of evidence 
which occurred contemporaneous to the time of the alleged 
assault outlined by the Manual M21-1 which would provide 
credible evidence of inservice stressor.

In view of all the factors discussed above, the Board finds 
that the veteran's testimony is not reliable, and of little 
evidentiary weight.  In the absence of any credible 
supporting evidence that the claimed inservice stressor 
actually occurred, therefore, service connection for PTSD 
must be denied.  38 C.F.R. § 3.304(f).  The Board finds that 
the preponderance of the evidence is against the claim for 
service connection in this case, and the claim is therefore, 
denied.  Since the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

